In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00116-CV
                                                ______________________________
 
 
 
                                                   IN
RE:  R. WAYNE JOHNSON
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            R. Wayne Johnson
has filed a petition for writ of mandamus asking this Court to give him relief
from a void order entered by the Honorable Laurine
Blake, Judge of the 336th Judicial District Court of Fannin
County.  We deny relief.
            Johnson is on the
State of Texas’ list of vexatious litigants. 
See generally Tex. Civ. Prac. &
Rem. Code Ann. §§ 11.051–.057
(West 2002).  He complains because he was
not permitted to file suit in Fannin County, which he
argues was the proper county for filing a lawsuit.  
            Mandamus issues
only when the mandamus record establishes (1) a clear abuse of discretion or
the violation of a duty imposed by law and (2) the absence of a clear and
adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 839–40
(Tex. 1992); see In re Columbia Med. Ctr. of Las Colinas Subsidiary, L.P., 290
S.W.3d 204, 207 (Tex. 2009).  It is the relator’s burden to provide this Court with a sufficient
record to establish the right to mandamus relief.  Walker,
827 S.W.2d at 837; In re Pilgrim’s Pride
Corp., 187 S.W.3d 197, 198–99 (Tex. App.—Texarkana 2006, orig. proceeding);
see Tex.
R. App. P. 52.3, 52.7.
            Johnson has
provided this Court with nothing to indicate he timely obtained permission from
the local administrative judge to file his suit in the trial court.  See
Tex. Civ. Prac.
& Rem. Code Ann. §§ 11.101–.102 (West 2002).  There is nothing to indicate the trial court
abused its discretion in entering the complained-of order; in fact, such
dismissal would have been required if Johnson failed to provide the required
permission.  Tex. Civ. Prac. & Rem. Code Ann.
§ 11.103(b) (West 2002).  Further,
he has not provided this Court with any information concerning his attempted
filing, or of the order of which he purports to complain.
            We deny Johnson’s
request for relief.  
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          October 27, 2011
Date Decided:             October 28, 2011